Case 19-34054-sgj11 Doc 1573 Filed 12/14/20             Entered 12/14/20 18:15:18     Page 1 of 3




K&L GATES LLP
Artoush Varshosaz (TX Bar No. 24066234)
1717 Main Street, Suite 2800
Dallas, TX 75201
Tel: (214) 939-5659
artoush.varshosaz@klgates.com

Stephen G. Topetzes (pro hac vice)
1601 K Street, NW
Washington, DC 20006-1600
Tel: (202) 778-9328
stephen.topetzes@klgates.com

James A. Wright III (pro hac vice)
1 Lincoln Street
Boston, MA 02110
Tel: (617) 261-3193
james.wright@klgates.com

Counsel for Highland Capital Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., Highland Income Fund, NexPoint
Strategic Opportunities Fund, and NexPoint Capital, Inc.

                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

                                                    )
In re:                                              )        Chapter 11
                                                    )
HIGHLAND CAPITAL MANAGEMENT, L.P.                   )        Case No. 19-34054 (SGJ11)
                                                    )
         Debtors.                                   )        (Jointly Administered)
                                                    )
                                                    )


             WITNESS AND EXHIBIT LIST OF HIGHLAND CAPITAL
         MANAGEMENT FUND ADVISORS, L.P., NEXPOINT ADVISORS, L.P.,
              HIGHLAND INCOME FUND, NEXPOINT STRATEGIC
            OPPORTUNITIES FUND, AND NEXPOINT CAPITAL, INC.

         Highland Capital Management Fund Advisors, L.P. and NexPoint Advisors, L.P.

(together, the “Advisors”), and Highland Income Fund, NexPoint Strategic Opportunities

Fund, and NexPoint Capital, Inc. (together, the “Funds”), hereby file this Witness and Exhibit

List for the hearing to consider their Motion for Emergency Hearing Motion for Order
Case 19-34054-sgj11 Doc 1573 Filed 12/14/20          Entered 12/14/20 18:15:18     Page 2 of 3




Imposing Temporary Restrictions on Debtor’s Ability, as Portfolio Manager, to Initiate Sales

by Non-Debtor CLO Vehicles [Docket No. 1522], which is currently scheduled for December

16, 2020 at 1:30 p.m. (Central Time). The Advisors and Funds respectfully show the Court as

follows:

I.       Documents that the Advisors and Funds May Use as Exhibits:

Exhibit     Description             Offered       Objection         Admitted  Admitted
No.                                                                 by
                                                                    Agreement
A.          Declaration of Dustin
            Norris [Docket No.
            1522-1]
B.          Repayment status of
            CLO notes [Docket
            No. 1522-1, Ex. A]
C.          Funds’ ownership of
            preference shares
            [Docket No. 1522-1,
            Ex. B]


The Funds and Advisors reserve the right to supplement this Exhibit List.

II.      Witnesses that the Funds and Advisors May Call to Testify:

      1. Dustin Norris

The Funds and Advisors reserve the right to supplement this Witness List.




                                              2
Case 19-34054-sgj11 Doc 1573 Filed 12/14/20      Entered 12/14/20 18:15:18     Page 3 of 3




       Dated: December 14, 2020

                                         K&L GATES LLP


                                         /s/ Artoush Varshosaz
                                         Artoush Varshosaz (TX Bar No. 24066234)
                                         1717 Main Street, Suite 2800
                                         Dallas, TX 75201
                                         Tel: (214) 939-5659
                                         artoush.varshosaz@klgates.com

                                         Stephen G. Topetzes (pro hac vice)
                                         1601 K Street, NW
                                         Washington, DC 20006-1600
                                         Tel: (202) 778-9328
                                         stephen.topetzes@klgates.com

                                         James A. Wright III (pro hac vice)
                                         1 Lincoln Street
                                         Boston, MA 02110
                                         Tel: (617) 261-3193
                                         james.wright@klgates.com

                                         Counsel for Highland Capital Management Fund
                                         Advisors, L.P., NexPoint Advisors, L.P.,
                                         Highland Income Fund, NexPoint Strategic
                                         Opportunities Fund, and NexPoint Capital, Inc.


                            CERTIFICATE OF SERVICE

       I hereby certify that on December 14, 2020, I caused the foregoing document to be
served via electronic email through the Court’s CM/ECF system to the parties that have
requested or consented to such service.

                                                /s/ Artoush Varshosaz
                                                Artoush Varshosaz
